Citation Nr: 1738835	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for dysthymic disorder for the period of May 28, 1996 to October 8, 2001.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2011.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1989 and from
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In January 2001, the Veteran testified at a travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered a replacement hearing before another Veterans Law Judge in March 2009, but he declined the opportunity.

In a July 2014 decision, the Board granted the Veteran's claim for entitlement to a rating in excess of 10 percent for dysthymic disorder prior to October 9, 2001, assigning a rating of 30 percent disabling from May 28, 1996 to October 8, 2001, and remanded the issue of entitlement to a TDIU for further development, to include scheduling the Veteran for VA examinations for his service-connected disabilities.  Such development has been completed and in an August 2016 rating decision, the RO granted entitlement to a TDIU effective June 20, 2011.  The Veteran perfected his appeal and this matter is returned to the Board for further consideration.

The Board notes that the Veteran requested a Travel Board hearing in his April 2017 substantive appeal for the issues of entitlement to a rating in excess of 30 percent prior to August 8, 2016 for service-connected headaches, entitlement to a rating in excess of 50 percent from August 8, 2016 for service-connected headaches, and entitlement to an earlier effective date of eligibility for Dependents' Educational Assistance established from June 20, 2011.  In April 2017, VA placed the Veteran on a list for a Travel Board hearing, and in June 2017, the Veteran withdrew his request for a Travel Board hearing.  As it is unclear whether the Veteran wished to withdraw his April 2017 Travel Board hearing request, or an earlier November 2016 Travel Board hearing request pertaining to the issue of entitlement to a TDIU prior to June 20, 2011, VA attempted to clarify this matter in a July 2017 hearing clarification letter.  The Veteran did not respond to VA's request, therefore, VA recognized the Veteran's June 2017 correspondence as intent to withdraw his April 2017 Travel Board hearing request as to the issues of entitlement to a rating in excess of 30 percent prior to August 8, 2016 for service-connected headaches, entitlement to a rating in excess of 50 percent from August 8, 2016 for service-connected headaches, and entitlement to an earlier effective date of eligibility for Dependents' Educational Assistance established from June 20, 2011.

Finally, the Board notes that in August 2017, the issues of entitlement to a rating in excess of 30 percent prior to August 8, 2016 for service-connected headaches, entitlement to a rating in excess of 50 percent from August 8, 2016 for service-connected headaches, and entitlement to an earlier effective date of eligibility for Dependents' Educational Assistance established from June 20, 2011 were certified to the Board.  The Board is required by statute to adjudicate cases in docket order, except for situations which fall under 38 U.S.C.A. § 7107(f).  As this case is not yet ready for adjudication under docket order requirements, the Board is, at this time, prohibited from issuing a decision on any of the other issues on appeal.  Accordingly, any additional issues which have been certified to the Board remain pending at the Board and will be addressed in a separate decision when the appeal is in docket order.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




FINDING OF FACT

The Board's July 2014 decision, which granted entitlement to a disability rating of 30 percent, but no higher, for dysthymic disorder from May 28, 1996 to October 8, 2001, was implemented by a June 2016 rating decision by the Anchorage RO.

CONCLUSION OF LAW

The Veteran's claim for a disability rating in excess of 30 percent for dysthymic disorder for the period of May 28, 1996 to October 8, 2001 is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Those obligations are not at issue here, as the issue concerning the dysthymic disorder must be dismissed as a matter of law.
 
II.  Legal Criteria

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014). The Board has the authority to determine jurisdiction.  See 38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.101(d) (2016).


III.  Factual Background and Analysis

In a July 2014 decision, the Board granted entitlement to a disability rating of 30 percent for dysthymic disorder for the period of May 28, 1996 to October 8, 2001.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days.  The Board's decision is final as of the date stamped on the face of the decision when it was mailed.  See 38 C.F.R. § 20.1100 (2016).
 
In a June 2016 rating decision, the RO implemented the Board's July 2014 decision.  In August 2016, the Veteran, through his representative, filed a notice of disagreement attempting to appeal the June 2016 rating decision.  Although the submission meets the requirement of a notice of disagreement (NOD), an NOD cannot be filed against an RO decision that implements a decision made by the Board.

Thereafter, the RO issued a statement of the case (SOC) in January 2017, and the Veteran filed a VA Form 9 (substantive appeal) in March 2017.  

A veteran may not challenge the merits of a Board decision by expressing disagreement with the RO's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526   (Fed.Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (?an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  

Despite the RO's issuance of an SOC in January 2017, the July 2014 Board decision is final with respect to the issue of entitlement to a disability rating in excess of 30 percent for dysthymic disorder for the period of May 28, 1996 to October 8, 2001.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  For this reason, and as the Veteran has not alleged an error of fact or law in the Board's July 2014 decision, the Veteran's appeal of the RO's June 2016 rating decision, which implemented the Board's July 2014 decision, is barred as a matter of law and the claim is dismissed. 





ORDER

The appeal seeking entitlement to a disability rating in excess of 30 percent for dysthymic disorder for the period of May 28, 1996 to October 8, 2001 is dismissed.


REMAND

In November 2016 the Veteran requested a Travel Board hearing before a Veterans Law Judge.  A Travel Board hearing has not been scheduled and the Veteran's request has not been withdrawn, therefore, the Veteran should be scheduled for a Travel Board hearing.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


